Gilbert, J.
Higgins instituted habeas corpus, alleging that while serving a sentence, not yet completed, of twenty years in the State penitentiary, he had been tried, convicted, and sentenced to be electrocuted for the offense of murder; that his detention on such sentence is illegal, and that he should be remanded to the penitentiary to complete the sentence previously imposed.
“It is a general rule that a convict, although• serving his term, may be tried and sentenced for a crime committed either prior or subsequent to the conviction under which he is enduring punishment,” and “the fact that a convict is undergoing sentence in a State prison is no bar to his trial, conviction, and sentence for another and higher grade of offense. The idea that because a convict is under many disabilities he may with impunity commit crime as he has opportunity is untenable.” 13 C. J. 919, § 14. Therefore the court did not err in refusing to remand the applicant to the penitentiary.

Judgment affirmed.


All the Justices concur.